In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-727V
                                    Filed: December 7, 2015
                                         UNPUBLISHED

****************************
MICHAEL SCHLAAK, on behalf of the *
minor child, J.N.S.,                   *
                     Petitioner,       *      Joint Stipulation on Damages;
                                       *      Measles-Mumps-Rubella (“MMR”)
                                       *      Vaccination; Idiopathic
SECRETARY OF HEALTH                    *      Thrombocytopenia Purpora (“ITP”);
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                     Respondent.       *
                                       *
****************************
Jarrod J. Papendorf, Menn Law Firm, Ltd., Appleton, WI, for petitioner.
Julia Wernett McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On August 11, 2014, petitioner filed a petition for compensation, on behalf of his
minor child, J.N.S., under the National Vaccine Injury Compensation Program. 42
U.S.C. §300aa-10, et seq.,2 [the “Vaccine Act”]. Petitioner alleges that J.N.S. suffered
an idiopathic thrombocytopenia purpura [“ITP”] as a result of J.N.S’s measles-mumps-
rubella [“MMR”] vaccination on July 28, 2011. Petition at 1; Stipulation, filed December
4, 2015, ¶¶ 2, 4. Petitioner further alleges that J.N.S. experienced the residual effects
of this injury for more than six months, and that neither petitioner, nor any other party
has filed any other action or received compensation for this injury. Petition, ¶¶ 12, 14-
15; Stipulation, ¶¶ 4-5. “Respondent denies that J.N.S suffered ITP or any other injury
as the result of his July 28, 2011 MMR vaccination, and denies that J.N.S. experienced
the residual effects of this injury for more than six months. ” Stipulation, ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on December 4, 2015, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $75,000.00 in the form of a check payable to petitioner as
        guardian/conservator of J.N.S.’s estate. Stipulation, ¶ 8. This amount
        represents compensation for all items of damages that would be available under
        42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
Case 1:14-vv-00727-UNJ Document 28 Filed 12/04/15 Page 1 of 6
Case 1:14-vv-00727-UNJ Document 28 Filed 12/04/15 Page 2 of 6
Case 1:14-vv-00727-UNJ Document 28 Filed 12/04/15 Page 3 of 6
Case 1:14-vv-00727-UNJ Document 28 Filed 12/04/15 Page 4 of 6
Case 1:14-vv-00727-UNJ Document 28 Filed 12/04/15 Page 5 of 6
Case 1:14-vv-00727-UNJ Document 28 Filed 12/04/15 Page 6 of 6